4. Excise duty on alcohol (vote)
- Report: Lulling
- After the rejection of the Commission proposal:
I should like to request that the document be referred back to committee, because now we have contradictory voting outcomes.
Because the Commission has not made any proposals, it will automatically be referred back to committee. That will happen anyway.
rapporteur. - (FR) Mr President, I proposed to my group and to many of my fellow Members who supported me that they reject the report, because the line that I had proposed has not been followed and because I have the impression that, in view of the close outcome of the vote, certain Members of this House did not know what they were voting for.
(Protests)
Sorry, were unaware of the significance of their votes.
Furthermore, Mr President, given that the Commission is keeping quiet - even though Commissioner Kovács spoke twice last night while I, the rapporteur, was not allowed to respond to him - I really must highlight its powerlessness.
We made a proposal in order to break the deadlock. Unfortunately, we have not been supported, Mr President. Therefore, there is no report by Parliament on this proposal, and the Commission and the Council can persist in maintaining the status quo and persevere in their state of deadlock.
(Applause)
There will of course be a debate when the matter comes back before the House.